Title: To James Madison from William P. Gardner, 22 June 1803 (Abstract)
From: Gardner, William P.
To: Madison, James


22 June 1803, Philadelphia. Informs JM of his arrival in Philadelphia from the Dutch colonies on the coast of Guiana, after a quarantine of thirty days in Delaware. Waited some time in the colonies for accreditation but left after the governor refused his exequatur. As a result of “the impositions laid on the American Commerce in that Country and the Conduct of the persons at present in power,” resigns his commission as consul of the colonies of Demerara and Essequibo.
 

   
   RC (DNA: RG 59, CD, Paramaribo, vol. 1). 1 p. Acknowledged in Brent to Gardner, 7 July 1803 (DNA: RG 59, DL, vol. 14).



   
   A full transcription of this document has been added to the digital edition.

